Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-11-22 has been entered.
2)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3)	Claim 19 is objected to because of the following informalities:
	In claim 19 line 19, "substantially constant with" should be --substantially constant width--.
	Appropriate correction is required.
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5)	Claims 5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 5 line 2, there is no antecedent basis for "the bottom".  In claim 5 line 2, it is suggested to change "the bottom" to --a bottom--.
	In claim 7 line 3, the description of "preferably" renders the scope of this claim unclear.
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claims 1-5, 8, 10-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 618 (JP 09-193618) in view of Japan 205 (JP 01-101205) and either Bonnet et al (WO 2017/072139) or Blouin et al (US 2021/0114417).
	US 2018/0312006 is an English equivalent to WO 2017/072139.
With respect to US 2021/0114417 (Blouin et al), which has an effectively filed date of 1-28-18, applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  Without this translation, the earliest date to which claims 1-8 and 10-19 are entitled to is 7-11-18

	Japan 618 discloses a pneumatic tire having a tread comprising blocks separated by grooves in the circumferential direction [FIGURE 1].  Each block comprises two one end open sipes [FIGURE 1].  The tread comprises a cap rubber layer and base rubber layer [FIGURES 2, 3].  The base rubber layer extends radially outward beyond the bottom of the sipes [FIGURES 2, 3].  The grooves and the one end open sipes are formed entirely in the cap rubber layer and are separated apart from the base rubber layer by the cap rubber layer [FIGURES 2, 3].  As an alternative, the block may comprise a both end open sipe wherein the base rubber layer extends beyond the bottom of the both end open sipe [FIGURES 5-6].  The grooves and the both end open sipes are formed entirely in the cap rubber layer and are separated apart from the base rubber layer by the cap rubber layer [FIGURE 5]. The cap rubber comprises a nonwoven fabric 28.  The cap rubber layer penetrates through the nonwoven fabric so that the nonwoven fabric is embedded in the cap rubber layer.  The cap rubber layer and the base rubber layer have different hardness.  The tire may be a heavy load tire (e.g. tire size 11R22.5) in which the circumferential groove depth is 20 mm, the lateral groove depth is 15 mm and the sipe depth is 10 mm.  The tire may be a passenger tire (e.g. tire size 185/70R13) in which the circumferential groove depth is 10 mm, the lateral groove depth is 10 mm and the sipe depth is 7 mm.  The tire has improved performance on ice and prevents groove cracks and block chipping to ensure maneuvering stability.  See machine translation of Japan 618.  Japan 618 does not recite complex sipe.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tire SUCH THAT (A) the tread comprises blocks separated by circumferential grooves and lateral grooves wherein each block comprises at least one complex sipe, (B) the complex sipes and grooves are formed entirely in the first layer (cap rubber layer), (C) the second layer (base rubber layer) extends, when viewed in transverse section in the block, laterally on each side of the complex sipe and beyond the bottom of the complex sipe in the direction of the contact face of the block and (D) the complex sipe and the grooves are separated apart from the second layer (base rubber layer) though the first layer (cap rubber layer) since (1) Japan 618 discloses a pneumatic tire having a tread comprising blocks separated by circumferential grooves and lateral grooves wherein the tread comprises a cap rubber layer and a base rubber layer, each block comprises at least one sipe, the base rubber layer extends radially outward beyond the bottom of the sipes [FIGURES 2, 3, 5] and the grooves and the sipes are formed entirely in the cap rubber layer and are separated apart from the base rubber layer by the cap rubber layer [FIGURES 2, 3, 5] and (2) Japan 205 teaches providing a pneumatic tire (light truck size of 7.50R16 or heavy load size tire of 10.00R20) having a tread comprising blocks having sipes such that each sipe has a depth less than depth of the lateral grooves and has an enlarged portion at the bottom thereof to improve water absorbing performance, water discharging performance and enhance traveling on ice / snow wherein the width of the sipe is 0.3 to 1.7 mm, the maximum width of the enlarged portion is 1.2 to 5.0 times the sipe width [FIGURES 1, 2, machine translation].  Thus, Japan 205 provides ample motivation (improving water absorbing / discharging performance) to provide Japan 218's sipes with an enlarged bottom; Japan 218's sipes thereby being complex sipes as claimed.  As to "the first layer of material being formed in one single rubber composition, note Japan 618's teaching to use cap rubber for the layer in which the sipes and grooves are formed.  Claim 1 fails to exclude nonwoven fabric.  
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Japan 618's pneumatic tire such that said complex sipe is delimited by two opposing walls of material, the spacing between these walls being variable along the depth Pc, and the bottom of said complex sipe is connected, in said view in transverse section, by a fillet to each wall, and wherein each fillet of said complex sipe extends obliquely inwards [claim 1], said complex sipe comprises a proximal part which extends from the contact face of said block and which has a substantially constant width [Claim 10], said complex sipe comprises an intermediate joining part connecting the proximal part to the distal part and having a width that varies progressively along its depth [Claim 11], said complex sipe comprises a proximal part which extends from the contact face of said block and which has a substantially constant width, and an intermediate joining part connecting the proximal part to the distal part and wherein the intermediate joining part of said complex sipe has a width that varies progressively along its depth, and the distal part which defines the maximum width of said complex sipe has a width that is constant overall [Claim 18] since Bonnet al [FIGURE 4A] or Blouin et al [FIGURE 1] suggest providing a complex sipe in a tire tread such that a proximal part extending from the tread surface has a constant with and such that an enlarged bottom portion has an upper varying width section, a middle constant width section and a lower section comprising fillets wherein each fillet extends obliquely inwards and connects a wall of the enlarged portion of the complex sipe to a bottom of the complex sipe.
	As to claim 3, Japan 618 teaches a wavy profile interface between the cap rubber layer and the base rubber layer [FIGURES 2, 3, 5]..
	As to claim 4, one of ordinary skill in the art would readily understand that Japan 618's second layer (base rubber layer) extends as claimed.  See FIGURES 2, 3, 5 and description thereof.
	As to claim 5, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tread with the claimed wear indicator since (1) official notice is taken that it is well known / conventional per se to provide a wear indicator (e.g. wear bar) in a circumferential groove to indicate when the tire should be replaced wherein the wear indicator has a low height (less than 2 mm) and (2) Japan 618 teaches providing a base rubber layer such that the top of the base rubber layer is located above the bottom of the grooves [FIGURES 2, 3, 5] wherein the circumferential grooves and lateral grooves may have the same depth (e.g. 10 mm) [machine translation].
	As to claim 8, Japan 618 teaches providing sipes parallel to the lateral grooves [FIGURES 1, 6].
	As to claim 12, it would have been obvious to provide Japan 218's sipes (modified by Japan 205 to be complex sipes) such that these sipes have a wavy trace on the contact face of the block when new since Japan 205 teaches providing sipes with a zigzag trace as an alternative to straight trace [machine translation], one of ordinary skill in the art readily appreciating that a sipe having a zigzag trace has increased effective edge length for improved traction.  
	As to claim 13, Japan 618 teaches a both end sipe (modified by Japan 205 to be a complex sipe) dividing a block into two identical block parts [FIGURE 6].
8)	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 618 (JP 09-193618) in view of Japan 205 (JP 01-101205) and either Bonnet et al (WO 2017/072139) or Blouin et al (US 2021/0114417) as applied above and further in view of Kita et al (US 4,527,606) and Japan 405 (JP 63-240405).
	As to claim 6, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tread with the claimed difference in glass transition temperatures since (1) Kita et al teaches providing a tread such that the tread cap layer comprises two SBRs wherein one SBR has Tg of not more than -55 degrees C and the other SBR has Tg of -50 degrees C to -30 degrees C and (2) Japan 405 teaches providing a tread such that the tread base layer comprises one SBR [machine translation, Table 1].
9)	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 618 (JP 09-193618) in view of Japan 205 (JP 01-101205) and either Bonnet et al (WO 2017/072139) or Blouin et al (US 2021/0114417) as applied above and further in view of Japan 405 (JP 63-240405).
	As to claim 7, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tread with the claimed modulus G* difference in view of Japan 405's teaching to provide a tire tread with a tread cap layer having modulus E' = 40 to 125 kg/cm2 at 25 degrees C and a tread base layer having modulus E' = 80 to 125 kg/cm2 at 25 degrees C to improve responsiveness at cornering [abstract, machine translation, Table 1]. 
10)	Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 618 (JP 09-193618) in view of Japan 205 (JP 01-101205) and either Bonnet et al (WO 2017/072139) or Blouin et al (US 2021/0114417) as applied above and further in view of Oodaira (US 2013/0000805) and Kojima (US 4,934,424).
	As to claims 14-16 and 19, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tire tread with a simple and complex sipes as claimed since (1) Oodaira teaches providing a complex sipe between simple sipes [FIGURE 7] and (2) Kojima teaches improving biased abrasion or traction and braking performance of a pneumatic tire by providing a deep sipe between shallow sipes [FIGURES 2A, 2B].  Thus, Oodaira suggests providing the complex sipe in a middle of the block and a simple sipe on each side of the complex sipe; Japan 205 and either Bonnet et al or Blouin et al providing teachings regarding suitable size the enlarged portion of the complex sipe.  Furthermore, Kojima suggests that sipes on both sides of a sipe in a middle of a block should have a depth less than the depth of the sipe in the middle of the block. 
11)	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 618 (JP 09-193618) in view of Japan 205 (JP 01-101205) and either Bonnet et al (WO 2017/072139) or Blouin et al (US 2021/0114417) as applied above and further in view of Oodaira (US 2013/0000805).
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide Japan 618's tread as a directional tread since Oodaira teaches providing a pneumatic tire having a block pattern tread comprising blocks having sipes such that the tread is directional [FIGURE 1] so that the tire has excellent on ice performance.
Remarks
12)	Applicant’s arguments with respect to claims 1-8 and 10-19 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
13)	No claim is allowed.
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 25, 2022